DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's 9/3/21 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 9/3/21 claim amendments, have been fully considered and are persuasive in view of said amendments.  While said rejections are withdrawn, new rejections necessitated by said amendments appear below.
Applicant's 9/3/21 arguments vis-à-vis rejections under 35 U.S.C. 103, employing Ukai et al., US 2013/0071311 (published 3/21/13) (“Ukai”) in view of Chane-Ching et al., US 5,795,486 (1998) (“CC”) as the primary references therefor, stating in pertinent part that “One of skilled[sic] in the art would not have looked to those documents because they’re not in flue gas emission control, in a different art, [and] wouldn’t have looked at those to solve the problem of removing metal from a flue gas” (Remarks at p. 6)1, have been fully considered but are not persuasive.  Ukai is precisely directed to flue gas emission control, and removes Hg from flue gas (see Ukai at, e.g., par. 1 and 37).  CC, contrary to applicant’s argument that it does not treat mercury (Remarks at pp. 6-7), indeed teaches that BaS efficiently removes Hg from acidic solutions (Ukai’s SOx-laden aq. absorption mixture so qualifies).  See CC at, e.g., col. 2, ln. 6-33.  To the extent that applicant is arguing that Ukai is non-combinable as non-analogous art vis-à-vis CC,2 applicant is reading/considering the references too narrowly.  Applicant is reminded that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of See MPEP 2141.01(a), citing In re Bigio, 381 F.3d 1320, 1325.  Said rejections, adjusted as necessitated by the 9/3/21 amendments, are re-asserted as proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites “wherein the one or more sulfides of barium react with one or more oxidized forms of selenium, arsenic, and mercury in the flue gas[, and] wherein the one or more oxidized forms of selenium, arsenic, and mercury in the flue gas remain soluble in the absorber via the continuous addition of one or more sulfides of barium.” (emphasis Examiner’s)  However, since the one or more barium sulfides “react” with the one or more oxidized forms of -for example- Hg in the flue gas, and given the claim’s additional recitation that “arsenic, selenium, mercury or a combination thereof are partitioned to a solid phase” (i.e. precipitated due to the reaction with the one or more barium sulfides), it is unclear how the one or more oxidized forms of -for example- Hg could possibly remain soluble in via continuously adding one or more barium sulfides as the claim requires.  The foregoing presents an internal contradiction/inconsistency, creating confusion as to the claimed scope and how to avoid infringement thereof, rendering claim 21 rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.  See Trs. of Columbia Univ. v. Symantec Corp., 117 USPQ2d 1659, 1665 (Fed. Cir. 2016) (stating that an internally contradictive/inconsistent claim is indefinite and thus properly rejected as such under 35 U.S.C. 112(b)/2nd par.); MPEP 2173.02 II.
Applicant is hereby advised that, as independent claim 21 is rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected - cure thereof is required for any and all claims affected even if any such claim were otherwise found allowable.  See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that dependent claims of indefinite claims are thusly indefinite), and Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th par.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has 
Claims 1-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ukai et al., US 2013/0071311 (published 3/21/13) (“Ukai”) in view of Chane-Ching et al., US 5,795,486 (1998) (“CC”).  Regarding claims 1 and 4, Ukai teaches a method comprising the steps of i) absorbing a flue gas comprising SOx (an acid gas; Ukai’s flue gas is thus considered to be operating at acidic pH as claimed) and a compound containing Hg (i.e. mercury chloride, HgCl2) in a desulfurization absorber unit comprising an aq. limestone-and-gypsum-comprising slurry (see Ukai at, e.g., par. 37-38 and 43-47; Figs. 1 and 3-5), ii) contacting a sulfide coagulation aid (i.e. a metal sulfide) with the HgCl2 (see id. at, e.g., par. 71-73 and 78-84; Figs. 1 and 3-5) in the HgCl2-comprising aq. limestone-and-gypsum-comprising slurry (i.e. a solids-burdened, sulfate-laden aq. solution as claimed) to thus give the water-insoluble solid HgS and the corresponding metal chloride -which is reasonably expected to be at least somewhat water soluble and thus remain in the aq. solution- via the equation MxS + HgCl2 -> HgS + MCl2 (if x=1, or 2MCl if x=2), and iii) partitioning the HgS to a solid phase.  See id.  The difference between claim 1 and Ukai is that Ukai does not specify that its sulfide coagulation aid comprises BaS and/or Ba(HS)2.  This limitation, however, is taught or at least suggested by CC.
CC teaches that, for the removal of heavy metal salts from acidic solutions (such as Ukai’s as detailed above), BaS is “particularly efficient at removing lead, arsenic, bismuth, antimony, tin, mercury, cadmium, copper, zinc and nickel” by treating the impurity-rich solution with the BaS to thereby form “large, readily filtered-off particles which entrain[ ] the heavy metals present in solution out into a solid phase.”  See CC at, e.g., col. 2, ln. 6-28.  The BaS may be added as a solid powder or in solution, and the resulting heavy metal sulfides (such as HgS and/or As2S3) can be “separated from the treated solution by any means known”, such as by See id. at, e.g., col. 2, ln. 28-33.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ukai’s overall methodology by employing BaS as its sulfide coagulant as taught by CC (i.e. perform the reaction BaS + HgCl2 -> HgS + BaCl2 in Ukai’s step ii)) to thereby achieve CC’s taught motivation of efficient removal of heavy metals (which is considered to include the salts thereof, i.e. the heavy metal cations) such as (Ukai’s) Hg and/or As.  MPEP 2143 I. C-E&G; MPEP 2144.07.  In doing so, the BaS would be supplied into the desulfurization unit that is connected to the flue gas as claimed.
Regarding claim 2, the SOx in Ukai’s flue gas, when contacted with its aq. limestone-and-gypsum-comprising slurry, reacts as follows: CaCO3 + SO2 + 0.5H2O -> CaSO3.0.5H2O + CO2; the calcium sulfite is oxidized in the following reaction: CaSO3.0.5H2O + 0.5O2 + 1.5H2O -> CaSO4.2H2O.  See Ukai at, e.g., par. 43-46.  Thus, the flue gas is in an aq. slurry comprising gypsum (as a product of the SOx removal and subsequent oxidation) and limestone (re-supplied as needed); while Ukai does not state the gypsum content of its aq. slurry, Ukai’s aq. slurry is reasonably expected to comprise ≥~10 wt% gypsum after a certain/given duration of operation (i.e. after Ukai’s method is run for sufficient time as to generate ≥~10 wt% gypsum in its aq. slurry).  MPEP 2144.01.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform Ukai’s method (as modified by CC) to generate ≥~10 wt% gypsum in its aq. slurry, since doing so would desirably reduce the amount of water supplied/employed in its process compared to running the process with a lower amount of gypsum in Ukai’s aq. slurry.  MPEP 2143 G.
Regarding claim 3, Ukai desulfurizes its flue gas.  See Ukai at, e.g., par. 10, 13, 16-22, and 25-27; Figs. 1 and 3-5.
claim 5, Ukai separates off its step iii) solid phase, which comprises HgS as detailed above; CC also teaches that the heavy metal sulfides formed (e.g. HgS and/or As2S3) may be separated off from its mother liquor.  See Ukai at, e.g., par. 72-75, 80-81, and 83-84; Figs. 1 and 3-5.  See also CC at, e.g., col. 2, ln. 28-33.
Regarding claims 6-7, while Ukai does not appear to further treat its separated-off solid phase, this nevertheless does not connote patentability, as these claims are considered to merely represent a repetition of Ukai’s steps ii)-iii) (as modified by CC) - it is “well within the expected skill of the technician to operate a process continuously [or thus, repeatedly]."  See, e.g., In re Dilnot, 319 F.2d 188, 138 USPQ 248, 252 (CCPA 1963) (internal citations omitted) and In re Citron, 140 USPQ 220, 222 (CCPA 1964) (affirming BPAI’s upholding of Examiner’s rejection of claims repeating prior-taught steps as obvious); MPEP 2144.04 V.E.
Regarding claim 8, Ukai also teaches that Se is desirably precipitated out of aq. solution by treatment with sulfide coagulants (the obviousness of employing CC’s BaS is detailed above).  See Ukai at, e.g., par. 72-73, 75, 78, 80-81, and 83-84.  Although Ukai does not specify a target residual aq. Se concentration, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired/effective BaS amount/concentration to achieve a desired residual aq. Se concentration, such as within the claimed range, via routine experimentation- it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, although Ukai does not mention the removal of As from its step ii)-iii) aq. solution, CC teaches that As is also effectively removed by treatment with BaS as detailed See CC at, e.g., col. 2, ln. 6-28.  CC specifically teaches an 80% As removal efficiency via BaS treatment, and states that BaS should be employed in a 1.25-50:1 molar ratio vis-à-vis the target heavy metal.  See id. at, e.g., col. 3, ln. 63-67; Ex. 2.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired/effective amount/concentration of BaS to achieve a desired residual aq. As content, such as within the claimed range, via routine experimentation.  MPEP 2144.05, citing In re Aller.

Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ukai in view of CC, as further illustrated by Vredenbregt et al., US 5,830,357 (1998) (“Vredenbregt”)3.  Additionally and/or alternatively regarding claim 2, Ukai’s and CC’s collective teachings and suggestions are as detailed above.  Ukai further teaches that its flue gas is from a coal-fired boiler.  See Ukai at, e.g., par. 37.  Although Ukai does not specify the concentration of gypsum in its aq. gypsum-comprising slurry detailed above, Vredenbregt teaches that “The composition of waste-water originating from coal fired power stations… is nearly always saturated with gypsum.”  See Vredenbregt at, e.g., col. 4, ln. 11-13.  In view of the foregoing, Ukai’s aq. gypsum-comprising slurry’s gypsum concentration is reasonably expected to be within the claimed range.  Additionally and/or alternatively, given Ukai’s teaching that at least some HgCl2 is desirably captured/adsorbed by gypsum (see id. at, e.g., par. 75), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired gypsum concentration in Ukai’s aq. gypsum-comprising slurry 2 adsorption thereon.  MPEP 2144.05, citing In re Aller.

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2022.
Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service 


/DANIEL BERNS/ September 29, 2021
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The multiple grammar issues, word misspellings (e.g. “One of skilled”) and omissions (e.g. “Ukai One of skilled”, “Ukai, directed to , does not”, etc.) give rise to a question as to whether the Remarks are an unedited draft.
        2 CC at par. 2 is described in p. 6 of the Remarks as describing “a system and method for treating flue gas discharged from a boiler…”  However, CC makes no such statement; Ukai does.  This discrepancy gives further credence to the question raised in fn. 1, above.
        3 NOTE: Vredenbregt is not meant to be combined with Ukai and CC, but is merely cited to describe the concentration of Ukai’s aq. gypsum despite Ukai’s silence thereon.